t c memo united_states tax_court stephen c loadholt trust debra m lance trustee et al petitioners v commissioner of internal revenue respondent docket nos 18158-99l 18159-99l filed date 18521-99l on their income_tax returns ps reported zero tax_liability and claimed refunds resulting from claimed income_tax_withholding credits r paid ps the claimed refunds but later determined that the payments of refunds were in error as ps had made no income_tax payments for which the withholding credits were claimed after r made summary assessments of the erroneous refunds ps requested due process hearings after r issued negative determination letters ps filed petitions for judicial review of r’s administrative determinations r filed motions to dismiss for lack of jurisdiction held because the court lacks jurisdiction over the underlying tax_liabilities that r is attempting to collect the court lacks jurisdiction to review the administrative determinations in dispute ' the following cases are consolidated herewith samuel lance jr trust docket no 18159-99l and debra m lance trust docket no 18521-99l - debra m lance trustee for petitioner in docket no 18158-99l samuel lance jr trustee for petitioner in docket no 18159-99l debra m lance trustee for petitioner in docket no 18521-99l j craig young for respondent memorandum opinion thornton judge these cases are before the court on respondent’s motions to dismiss for lack of jurisdiction as discussed below we shall grant respondent’s motions unless otherwise indicated section references are to the internal_revenue_code as amended background in these consolidated cases trustees the trustees of three purported trusts the trusts petitioned this court for redeterminations under sec_6330 on their form sec_1041 u s income_tax return for estates and trusts for taxable_year each of the trusts reported income_tax_liability of zero and certain amounts of income_tax_withholding credits thereby the instant cases involve the same jurisdictional issue as boone trust v commissioner tcmemo_2000_350 also decided today resulting in refund claims by each trust respondent paid the claimed refunds subsequently respondent determined that the refunds had been erroneously paid because the trusts had not made the income_tax payments for which credits had been claimed respondent summarily assessed the previously refunded amounts and mailed notices of tax due with respect thereto respondent subsequently filed notices of federal tax_liens in connection with the assessments the trustees timely filed with the internal_revenue_service requests for collection_due_process hearings with regard to the filings of the notices of federal tax_liens by notices of determination respondent’s appeals officer’ informed the trustees that his office had reviewed the proposed collection actions and had determined that they complied with the applicable administrative procedures and legal requirements respondent’s notices of determination stated that if the trustees wanted to dispute the determinations in court they should file a petition with the tax_court the notices of determination further stated respondent refunded dollar_figure dollar_figure and dollar_figure with respect to the trusts in docket nos 18158-99l 18159-99l and 18521-99l respectively bach of the collection actions involved herein was commenced after date see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_6320 and sec_6330 are effective with regard to collection actions commenced on or after date the same appeals officer reviewed each trustee’s case q4e- tf the court determines that you made your petition to the wrong court you will have days after such determination to file with the correct court the trustees timely filed petitions for redetermination with this court before these cases were consolidated the trustees filed identical motions to dismiss for lack of jurisdiction on the ground that because respondent failed to follow certain administrative procedures including conducting an audit with the trustees’ participation providing the trustees meetings with the revenue_agent and a supervisor and issuing 30-day letters and notices of deficiency jurisdiction was never conferred upon the court respondent filed objections to the trustees’ motions in each case the court denied the trustees’ motions to dismiss on the ground asserted by the trustees subsegquently respondent filed motions to dismiss for lack of jurisdiction arguing for the first time that the tax_court lacks jurisdiction because the tax_liabilities in issue were summarily assessed under the authority of sec_6201 and arose from a nonrebate erroneous refund which could not have been assessed as a deficiency or otherwise been subject_to the jurisdiction of this court under an alternative to assessment in his objections to the trustees’ motions to dismiss for lack of jurisdiction respondent argued among other things that the court had jurisdiction under sec_6330 because the taxes respondent seeks to collect are income taxes a tax over which this court generally has jurisdiction under sec_6201 a on date a hearing on respondent’s motions was held at the court’s trial session in columbia south carolina discussion the trustees seek judicial review of administrative actions instituted by respondent to recover what respondent alleges were erroneous refunds paid to the trusts as described below the administrative collection procedures instituted by respondent are distinct from the deficiency procedures upon which this court’s jurisdiction is generally predicated sec_6201 authorizes and requires the secretary to make the inquiries determinations and assessments of all taxes imposed by the internal_revenue_code the assessment of tax which is ordinarily the first step in the collection process is accomplished by recording the taxpayer’s liability in the office of the secretary see sec_6203 in certain circumstances pursuant to the general authority of sec_6201 the commissioner can summarily immediately assess certain amounts including overstatements on a return or a claim_for_refund of the credit for income_tax withholdings see sec_6201 a in other circumstances the commissioner cannot assess the tax until he has followed deficiency proceedings in particular if the commissioner determines that there is a deficiency in the -- - taxpayer’s reported liability with respect to income taxes estate_and_gift_taxes and certain specified excise_taxes he generally cannot assess the tax until a statutorily prescribed period of time generally days or for taxpayers outside the country days after he has issued the taxpayer a notice_of_deficiency see sec_6213 during this time the taxpayer may file a petition in the tax_court and the commissioner generally may not assess or collect the tax until the tax court’s decision has become final see id once the commissioner has assessed the tax he may institute administrative collection action sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after notice_and_demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to that person sec_6323 generally requires the commissioner to file a notice_of_federal_tax_lien with the appropriate state office or the local federal district_court sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer under sec_6331 the secretary must provide the taxpayer - with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer’s property as enacted in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 sec_6320 pertaining to liens and pertaining to levies provide protections for taxpayers in tax collection matters sec_6320 and sec_6330 are effective with regard to collection actions commenced on or after date see rra sec_3401 112_stat_750 sec_6320 requires the commissioner to provide notice to a person described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 and b provides that the person described in sec_6321 is entitled to notice of and the opportunity for an administrative review of the lien in the form of an appeals_office hearing sec_6330 provides for a similar hearing where the commissioner has proposed to levy on the taxpayer’s property sec_6320 c adopts the procedures set forth in sec_6330 d and e governing the issues that may be raised in a hearing and the means for obtaining judicial review of the matter see 114_tc_176 - - sec_6330 provides for judicial review of an administrative determination regarding a collection matter as follows sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court interpreting these statutory provisions we stated in 114_tc_171 while congress clearly intended for sec_6330 to provide an opportunity for judicial review of collection matters we interpret sec_6330 a and b together to mean that congress did not intend to expand the tax court’s jurisdiction beyond the types of taxes that the court may normally consider thus sec_6330 a and b provides for tax_court jurisdiction except where the court does not normally have jurisdiction over the underlying liability emphasis added see also van es v commissioner t1 c this court is a court of limited jurisdiction having only such jurisdiction as provided by congress see sec_7442 see also 84_tc_560 72_tc_81 affd without published opinion 688_f2d_815 2d cir with exceptions --- - not germane here this court’s jurisdiction is generally limited to redetermining deficiencies in income taxes estate_and_gift_taxes and certain specified excise_taxes that are subject_to the deficiency procedures outlined above see sec_6214 sec_7442 see also estate of meyer v commissioner supra pincite 74_tc_651 in the instant cases respondent is attempting to collect alleged erroneous refunds resulting from the trusts’ alleged overstatements of income taxes withheld the assessments at issue were not subject_to the deficiency procedures but instead were subject_to the summary_assessment procedures of sec_6201 under those procedures overstatements of withheld income taxes are generally treated in the same manner as mathematical or clerical errors appearing on the return except that in the case of an assessment of an overstated credit for withholding the taxpayer has no right to request an abatement see sec_6201 b and therefore summary assessments with respect to overstatements of withheld taxes provide the taxpayer no right to petition the tax_court to contest the liability see sec_6213 ’ ’ sec_6213 provides if the taxpayer is notified that on account of a mathematical_or_clerical_error appearing on the return an amount of tax in excess of that shown on the return is due and that an assessment of continued -- - in sum because we have no jurisdiction over the underlying tax_liability within the meaning of sec_6330 b we have no jurisdiction over the instant petitions for redetermination and we must grant respondent’s motions to dismiss although the trustees cannot pursue their cases in this court they are not without a remedy the trustees may seek judicial review in the appropriate district_court of the united_states see sec_6330 b to reflect the foregoing appropriate orders of dismissal will be entered continued the tax has been or will be made on the basis of what would have been the correct amount of tax but for the mathematical_or_clerical_error such notice shall not be considered as a notice_of_deficiency and the taxpayer shall have no right to file a petition with the tax_court based on such notice nor shall such assessment or collection be prohibited by the provisions of subsection a of this section emphasis added as noted above if the taxpayer so requests a summary_assessment relating to a mathematical_or_clerical_error must be abated and any reassessment must be made subject_to the deficiency procedures see sec_6213 such abatement and reassessment procedures do not apply however to assessments of erroneous income_tax prepayment_credits see sec_6201
